DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 has been considered by the examiner.
Closest Prior Art
US 11181775 B2, US 20190377067 A1, US 20180246262 A1, US 20180074226 A1, US 20180005006 A1, US 20170287151 A1, US 20170116462 A1 are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
US 11181775 B2, US 20190377067 A1, US 20170116462 A1, US 20140014944 A1 are co-pending applications and patent by the applicant that discloses some of the subject matter but does not represent any double patenting issues.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a pixel structure “wherein the light source being spaced apart from the display panel in a direction away from and normal to the second surface of the display panel; a window panel comprising a first area configured to transmit the light output from the display panel and a second area configured to transmit the light emitted from the light source; and a light transmitting unit provided between the window panel and the light source, and configured to transmit the light emitted from the light source to an object through the second area, the light transmitting unit comprising at least one meta-surface” in combination with other features of the present claimed invention.
Regarding claims 2-18, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 19, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 19; specifically, the prior art fails to teach or suggest an electronic apparatus “wherein the light source being spaced apart from the display panel in a direction away from and normal to the second surface of the display panel; a window panel comprising a first area configured to transmit the light output from the display panel and a second area configured to transmit the light emitted from the light source; and a light transmitting unit provided between the window panel and the light source, and configured to transmit the light emitted from the light source to an object through the second area, the light transmitting unit comprising at least one meta-surface;” in combination with other features of the present claimed invention.
Regarding claim 20, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 20; specifically, the prior art fails to teach or suggest an Illumination method “wherein refracting and collimating the light incident on the lower surface of the second area to change the direction of the light incident on the lower surface of the second area toward a lower surface of the window panel; and diffusing the light incident on the lower surface of the window panel to emit flood illumination light” in combination with other features of the present claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879